EXHIBIT 10.2

ALLOY, INC.

DESCRIPTION OF OUTSIDE DIRECTOR COMPENSATION ARRANGEMENTS

For services rendered during fiscal year ending January 31, 2007, (“Fiscal
2006”), Alloy, Inc. (the “Company”) will pay to each non-employee member (each,
an “Outside Director”) of the Company’s Board of Directors (the “Board”), other
than Mr. Samuel Gradess, a quarterly retainer of $6,000. Additionally, the
Company will pay to each Outside Director $1,000 for each meeting of the Board
attended, whether in person or telephonically. The Company also will pay to each
Outside Director a quarterly amount of $2,000 per standing committee on which
such member serves and an additional $1,500 per quarter for each standing
committee on which such member serves as chairman. In addition, the Company will
pay the lead independent director of the Board $35,000 per fiscal year, which
amount is payable quarterly in equal installments.

In addition to the cash compensation described above, upon the appointment or
initial election of an Outside Director, such director is automatically granted
an option to purchase 5,000 shares of Company common stock under one or more of
the then existing stock option plans of the Company. These options vest equally
on each of the first four anniversaries of the grant date, provided that the
optionee is still an Outside Director of the Company at the opening of business
on such date. Each option has a term of ten years and the exercise price for
each option is equal to the closing price for the common stock on the business
day immediately preceding the date of grant, as reported on the NASDAQ National
Market or other principal amount on which the Company’s common stock is listed
for trading. The Company also issues to each Outside Director on an annual
basis, without cost to such director, the number of shares of Company common
stock that could be purchased for $50,000 at the closing price of such common
stock on the trading date immediately preceding the award of such shares. These
restricted stock shares are issued pursuant to one or more of the existing stock
option plans of the Company as restricted stock. These shares are subject to
lapsing rights of repurchase on the part of the Company under the applicable
plan documents, which repurchase entitles the Company to repurchase the shares
at $0.01 per share and which rights to lapse equally on each of the first three
anniversaries of the grant date. Such shares are also subject to the terms and
conditions of the applicable option plan of the Company under which they are
awarded and the execution and delivery of the execution and delivery of
restricted stock agreements with each recipient. To the extent practical, these
shares of restricted stock are to be issued February 1st of each year.

Mr. Samuel A. Gradess, who served until February 1, 2006 as the Company’s
Executive Vice President and who remains a director, in lieu of the compensation
described above payable to Outside Directors, receives $25,000 for each fiscal
quarter during which he serves as a director without interruption. In addition,
the Company will pay on Mr. Gradess’ behalf any and all payments due in
connection with his COBRA benefits until such time as Mr. Gradess makes
alternative arrangements or his COBRA coverage expires on August 1, 2007.